Citation Nr: 0512310	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-34 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for pulmonary 
disability. 

2.  Entitlement to service connection for trauma to the 
mouth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1963 and from June 1966 to February 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2003, rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

After a review of the evidence, the Board is of the opinion 
that remand of this case is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing.  regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with a letter in November 
2002 that addresses the VCAA, this letter does not satisfy 
the notification requirements of the VCAA and the 
implementing regulations as it pertains to the veteran's 
claims.  While the veteran was informed of the evidence 
necessary to establish entitlement to the benefit sought and 
the information needed from the veteran, the veteran was not 
informed of the evidence VA would obtain on his behalf.  
Also, the veteran was not requested to provide evidence in 
his possession that pertains to his claims.  On remand, the 
RO should ensure compliance with the VCAA and its 
implementing regulations as it pertains to his claims.   

In addition, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine the etiology 
and of his claimed pulmonary disability.  In this regard, the 
Board notes that the veteran served as a boiler tender 
engineer - fireman on board a naval ship during his first 
period of active service.  He asserts that he has a current 
pulmonary disability that is etiologically related to in-
service asbestos exposure.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession and provide any 
identifying information and authorization 
necessary for the RO to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his alleged pulmonary condition and 
residuals of trauma to the mouth.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
to determine the etiology of the 
veteran's pulmonary disability.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present pulmonary disorder 
as to whether it is at least as likely as 
not that the disorder was present in 
service or otherwise related to his 
active military service, to include 
asbestos exposure.  

The supporting rationale for each opinion 
expressed must also be provided.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


